Case 1:20-cv-00079-TFM-N Document 8 Filed 04/30/20 Page 1 of 2                          PageID #: 34



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION

    LARYIE EARL JONES, AIS #156610,                 )
                                                    )
           Plaintiff,                               )
                                                    )
    vs.                                             )   CIV. ACT. NO. 1:20-cv-79-TFM-N
                                                    )
    KATHY SIPPER, et al.,                           )
                                                    )
           Defendants.                              )

                           MEMORANDUM OPINION AND ORDER

          On March 20, 2020, the Magistrate Judge entered a Report and Recommendation (Doc.

4).1 Plaintiff filed a “Motion to Object” dated March 26, 2020 and docketed on April 1, 2020

(Doc. 7) which the Court construes as objections timely filed.

          To the extent Plaintiff requests the appointment of counsel, the Court DENIES the request.

Next, Plaintiff complains about not receiving Documents 1, 2, and 3, the Court notes that those

documents are Plaintiff’s own filings initiating this lawsuit – his original § 1983 complaint (Doc.

1), the motion to proceed in forma pauperis (Doc. 2), and his signature page (Doc. 3). The Clerk

of Court is DIRECTED to provide a copy of the docket sheet with this order. Therefore, that

objection is without merit. Finally, the rest of his objections appear to be reiterations of his original

complaint that he is bring wrongfully incarcerated. However, none of these objections address the

issues raised by the Report and Recommendation under 28 U.S.C. § 1915(g). Therefore, his

objections are OVERRULED.



1
  The Court entered an order of referral on March 24, 2020 which was entered after the Report and
Recommendation. See Doc. 6. However, these cases are automatically referred to the Magistrate
Judge pursuant to S.D. Ala. GenLR 72(a)(2)(R). The order of referral is simply a paper-based
order so that all parties, including those proceeding pro se, are aware of the referral. Therefore,
the Report and Recommendation.
                                              Page 1 of 2
Case 1:20-cv-00079-TFM-N Document 8 Filed 04/30/20 Page 2 of 2                      PageID #: 35



       After due and proper consideration of all portions of this file deemed relevant to the issues

raised, and a de novo determination of those portions of the Report and Recommendation to which

objection is made, the Report and Recommendation (Doc. 4) is ADOPTED as the opinion of the

Court. Accordingly, it is ORDERED that this action is DISMISSED without prejudice, prior

to service of process, pursuant to 28 U.S.C. § 1915(g).

       DONE and ORDERED this 30th day of April, 2020.

                                             /s/Terry F. Moorer
                                             TERRY F. MOORER
                                             UNITED STATES DISTRICT JUDGE




                                           Page 2 of 2
